35 So.3d 145 (2010)
Larry BANTOLA, Appellant,
v.
Sandra BANTOLA, n/k/a Sandra Simic, Appellee.
No. 3D09-3394.
District Court of Appeal of Florida, Third District.
May 26, 2010.
Dee M. Dolvin, for appellant.
Judith A. Homko, for appellee.
Before GERSTEN, SHEPHERD and CORTIÑAS, JJ.
PER CURIAM.
Larry Bantola, the father, appeals from an order eliminating a bond to ensure return of his child from a visit with Sandra Bantola, n/k/a Sandra Simic, the mother in Peru. Finding no abuse of discretion, we *146 affirm the trial court order. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980).
Affirmed.